Case 0:18-cv-62327-CMA Document 26 Entered on FLSD Docket 03/04/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-62327-CIV-ALTONAGA/Seltzer

  COSMO ALPHONSO WILLIAMS,

         Plaintiff,
  v.

  CAVO BROADBAND
  COMMUNICATIONS, LLC,

        Defendant.
  _________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court on the Mediator’s Report [ECF No. 25], filed on March

  4, 2018, indicating the parties have reached an agreement in this matter. The Court having

  carefully reviewed the file, and being otherwise fully advised, it is

         ORDERED AND ADJUDGED that the case is administratively CLOSED without

  prejudice to the parties to comply with the Order Requiring Submission of Settlement Agreement

  for Court Approval, entered separately on this date. Any pending motions are denied as moot.

         DONE AND ORDERED in Miami, Florida, this 4th day of March, 2019.



                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
